Citation Nr: 9901609	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  97-06 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1. Entitlement to service connection for an acquired 
psychiatric disability, to include schizo-affective 
disorder and post-traumatic stress disorder (PTSD).

2. Entitlement to an increased rating for hepatitis, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from November 1971 to 
December 1973.  

By rating decision dated in January 1995, the Regional Office 
(RO) denied the veterans claim for service connection for a 
nervous disorder.  He was notified of this decision and of 
his right to appeal by a letter dated later that month, but a 
timely appeal was not received.  The veteran subsequently 
sought to reopen his claim for service connection for an 
acquired psychiatric disorder.  In a rating decision dated in 
September 1996, the RO concluded that the evidence was not 
new and material to reopen a claim for service connection for 
a nervous condition and his claim remained denied.  In 
addition, the RO denied service connection for PTSD.  The 
veteran was again informed of these decisions by a letter 
dated in September 1996.  Following the receipt of a notice 
of disagreement, the RO issued a statement of the case in 
which the issues listed were whether new and material 
evidence has been submitted to reopen a claim for service 
connection for a nervous disorder and service connection for  
PTSD.  The veterans substantive appeal was received later 
that month.  

The United States Court of Appeals, Federal Circuit, 
reviewing a decision of the United States Court of Veterans 
Appeals (Court), has held that a newly diagnosed disorder, 
whether or not medically related to a previously diagnosed 
disorder, can not be the same claim when it has not been 
previously considered.  Ephraim v. Brown, 82 F. 3d 399, 401 
(Fed. Cir. 1996) (Service connection for depressive neurosis 
versus newly diagnosed post-traumatic stress disorder). It 
was further held that a claim based on the diagnosis of a new 
disorder, taken alone or in combination with a prior 
diagnosis of a related disorder, states a new claim, for the 
purpose of the jurisdictional requirement, when the new 
disorder had not previously been diagnosed and considered.  
Ephraim, at 402.  Accordingly, the veteran's claim for 
service connection for an acquired psychiatric disability, to 
include schizo-affective disorder and PTSD will be considered 
without regard to finality of the previous determination.  

By rating action in August 1997, the RO increased the rating 
assigned for the veterans service connected hepatitis from 
noncompensable to 30 percent.  The veteran has continued to 
disagree with the assigned evaluation.

The Board notes that by rating decision in September 1974, 
the RO denied the veteran's claim for service connection for 
a back disability.  This determination was based on 
incomplete service medical records.  He was notified of this 
decision and of his right to appeal, by a letter dated later 
that month.  Following the receipt of additional service 
medical records, the RO, in a January 1976 rating action 
again denied service connection.  The veteran was informed by 
letter in February 1976 that no change was warranted in its 
previous determination, and that no additional disabilities 
were found.  By rating decision in October 1978, the RO 
denied service connection based on still more service medical 
records.  In a letter dated later that month, the RO notified 
the veteran that the evidence did not warrant any change in 
its previous determination as to service connection for 
additional disabilities.  In a statement received at the 
Board in October 1998, the veteran argued that there was 
clear and unmistakable error in the January 1976 and October 
1978 rating decisions.  Since this matter has not been 
certified or developed for appeal, it is referred to the RO 
for appropriate action.


REMAND

  The veteran asserts that service connection is warranted 
for an acquired psychiatric disorder, to include schizo-
affective disorder and PTSD.  He argues, in effect, that his 
psychiatric disorder has been aggravated by the fact that he 
is unable to take the most appropriate medication for it due 
to his hepatitis.  In this regard, the Board notes that when 
the veteran was seen as the Department of Veterans Affairs 
(VA) outpatient treatment clinic in June 1997, it was 
indicated that Zoloft was prescribed for his psychiatric 
disability because of his chronic hepatitis C.  It was noted 
that he had abnormal liver function tests.  This statement 
appears to suggest that other medications were not used to 
treat his psychiatric disability due to his service-connected 
hepatitis.  

In Allen v. Brown, 7 Vet. App. 439 (1995), an en banc Court 
held that disability as set forth in 38 U.S.C.A. § 1110 
(West 1991) refers to impairment of earning capacity, and 
that such definition mandates that any additional impairment 
of earning capacity resulting from an already service-
connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, shall be 
compensated.  Thus, when aggravation of a veterans non-
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Thus, the question currently 
before the Board is whether the veteran's psychiatric 
disability was caused or aggravated by the fact that certain 
medication for it could not be prescribed due to his 
hepatitis.    

In addition, the veteran asserts that his hepatitis has 
increased in severity.  He claims that his symptoms include 
pain, easy exhaustion, and fluctuation in weight.  He also 
refers to the fact that he is depressed and experiences 
mental anguish.  In this regard, the Board notes that the 
symptoms the veteran describes, if associated with his 
hepatitis, might warrant an increased rating.  See Diagnostic 
Code 7345 (1998).

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991).  The Court has held that the duty to assist the veteran 
in obtaining and developing available facts and evidence to 
support his claim includes obtaining adequate VA examination.  
This duty is neither optional nor discretionary.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  This duty also includes 
providing additional VA examinations by a specialist when 
recommended.  Hyder v. Derwinski, 1 Vet. App. 221 (1991).  The 
fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical examination, 
one which takes into account the records of prior medical 
treatment, so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 
121, 124 (1991). 

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for an acquired 
psychiatric disability since his 
discharge from service, as well as for 
hepatitis since 1997.  After securing the 
necessary authorizations for release of 
this information, the RO should seek to 
obtain copies of all treatment records 
referred to by the veteran, and which 
have not already been associated with the 
claims folder.

2.  The veteran should then be afforded 
VA examinations by specialists in 
psychiatry and diseases of the liver, if 
available, to determine the nature and 
extent of his psychiatric disabilities 
and hepatitis.  Each physician is 
requested to furnish an opinion 
concerning whether it is at least as 
likely as not that the veteran's 
hepatitis prevented him from being 
prescribed certain medication for a 
psychiatric disability and that this fact 
caused or aggravated the psychiatric 
disorder.  If this resulted in an 
increase in severity of the psychiatric 
disability, the examiner should specify 
the extent to which the disability was 
aggravated.  The hepatologist should set 
forth all symptoms associated with the 
veteran's service-connected hepatitis.  
The examiners should set forth the 
rationale for all opinions expressed.  
All necessary tests should be performed.  
The claims folder should be made 
available to the examiner in conjunction 
with the examinations.

Following completion of the above, the RO should review the 
evidence and determine whether the veteran's claim may be 
granted.  If not, he and his representative should be 
furnished an appropriate supplemental statement of the case 
and be provided an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).



- 2 -
